Citation Nr: 0637081	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic valve 
disease, chronic atrial fibrillation, and diminished cardiac 
reserve with aortic valve replacement and pacemaker implant.

2.  Entitlement to a compensable rating for residuals of 
esophageal stricture with Barrett's esophagus. 


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for aortic valve 
disease, chronic atrial fibrillation, and diminished cardiac 
reserve with aortic valve replacement and pacemaker implant, 
and granted service connection for esophageal stricture with 
Barrett's esophagus, assigning a non-compensable (0 percent) 
rating, effective from September 17, 2001.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
aortic valve disease, chronic atrial fibrillation, or 
diminished cardiac reserve either began in service or pre-
existed service and became worse therein.

2.  The veteran's for aortic valve disease, chronic atrial 
fibrillation, and diminished cardiac reserve have not been 
caused or permanently worsened by the service-connected 
esophageal stricture with Barrett's esophagus.

3.  The competent medical evidence of record demonstrates 
that the veteran's residuals of esophageal stricture with 
Barrett's esophagus has ranged from asymptomatic to 
productive of mild symptoms since 2001; there has been no 
evidence of moderate stricture of the esophagus.  Moreover, 
the veteran has been in good health, has denied problems with 
dysphagia and vomiting, and has had complaints of GERD that 
have been alleviated by medication; there has been no 
objective evidence of stricture of the esophagus.



CONCLUSIONS OF LAW

1.  The veteran's aortic valve disease, chronic atrial 
fibrillation, and diminished cardiac reserve were not 
incurred or aggravated in service, and are not proximately 
due to or the result of service-connected residuals of 
esophageal stricture with Barrett's esophagus.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2006). 

2.  The criteria for entitlement to a compensable initial 
rating for residuals of esophageal stricture with Barrett's 
esophagus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.114, Diagnostic Code 7203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in February 2002 and April 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his service connection claim under the VCAA, 
and the effect of this duty upon his claim.  Although these 
letters did not specifically inform the veteran of the 
evidence necessary to warrant a compensable rating for 
residuals of esophageal stricture with Barrett's esophagus, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claim for increased 
compensation following the initial grant of service 
connection for residuals of esophageal stricture with 
Barrett's esophagus in the instant case, in response to 
notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board therefore believes that 
appropriate notice has been given in this case.  




The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In that regard, the Board 
notes that the veteran has indicated on two occasions, in 
December 2004 and May 2005, that he does not have any 
additional evidence to furnish.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection and the claim for a compensable rating are 
being denied, no disability ratings and no effective dates 
will be assigned, so those issues are moot.

II.  Factual Background

Service medical records (SMRs) are negative for any 
complaints of or treatment for any cardiac problems, 
including aortic valve disease, chronic atrial fibrillation, 
or diminished cardiac reserve.  The SMRs show that the 
veteran was hospitalized for complaints of epigastric pain 
and was treated for acute gastritis.

A VA hospital summary shows that the veteran was hospitalized 
in February 1988 for electrical cardioversion of recent onset 
of atrial fibrillation.  He reported he was in his normal 
state of health until one month prior when he began to 
experience continuous chest palpitations, increasing 
weakness, fatigue, and inability to sleep.  

On VA examination in October 1991 the veteran reported he 
first developed atrial fibrillation in January 1988.  The 
impression was aortic valve disease, post aortic valve 
replacement, with chronic atrial fibrillation and diminished 
cardiac reserve.  

A VA treatment record dated in January 2001 shows that the 
veteran had a distant history of esophageal stricture with 
dilation in 1980, and he reported that he had been 
asymptomatic since then.  He had an upper gastrointestinal X-
ray series (UGI) in June 2000 which was normal and an 
esophagogastroduodenoscopy (EGD) in August 2000 which showed 
Barrett's esophagus, but the biopsy showed no dysplasia.  He 
denied any reflux symptoms.  In a February 2002 GI clinic 
note, the veteran reported having a distant history of 
esophageal stricture with dilation in 1980, but indicated he 
had been asymptomatic since then.  He reported occasional 
GERD when he drank hot liquids.  He had not weight loss, had 
no dysphagia or other complaints, and his physical 
examination was benign.  

Received from the veteran in March 2002 were copies of two 
photographs, which he claimed showed the building he lived in 
service in Greenland for a couple of months in 1955.  He 
claims that when he returned to base he stayed in the base 
hospital for six weeks, and threw up raw blood.  He claimed 
it took six weeks to stop the bleeding and that he had 
problems since then, including several surgeries.



On VA examination in November 2002, it was noted that from 
the time the veteran's esophageal stricture was last dilated 
in 1980, until the year 2000, he did well.  An upper GI 
series in June 2000 was normal.  An EGD showed Barrett's 
esophagus, and he underwent a dilatation at the same time as 
the EGD.  He was also started on Rabeprazole and reported he 
had done quite well since then.  At the time of the VA 
examination, the veteran had no upper GI complaints.  It was 
noted that he developed atrial fibrillation in 1989, was 
found to have a calcified stenotic aortic valve, and 
underwent aortic valve replacement.  He continued to have 
atrial fibrillation and had a pacemaker placed in 1994.  He 
was doing well from these surgeries, had a normal pulse rate, 
and no longer had symptoms of aortic valve stenosis.  On 
examination the epigastric region was non-tender to firm 
palpation.  The examiner provided an impression of esophageal 
stricture with Barrett's esophagus, that the veteran was 
doing well on Rabeprazole, and he was asymptomatic.  The 
examiner also indicated that the veteran's aortic valve 
stenosis and atrial fibrillation were completely unrelated to 
his esophageal stricture, that he was found to have a 
calcific aortic valve in 1989, and that this was not a 
problem that was caused by upper GI disease, but was 
"generally age related".  A UGI series showed no esophageal 
abnormality, hiatal hernia, or gastroesophageal reflux.  

In an October 2003 statement, the veteran indicated he had 
daily pain caused by his service-connected residuals of 
esophageal stricture with Barrett's esophagus, and that 
sometimes he had food stuck in his throat and he had to eat 
really small portions of food.  

In a January 2004 statement, the veteran indicated that after 
he spent several weeks at an outpost in Greenland in service 
he developed a heart flutter that continued until 1989 when 
he went in for a heart valve replacement and a pacemaker put 
in.  He asserted that from 1955 to 1989 his flutter was not 
recorded because it only lasted a few seconds, but that in 
1989 the flutter did not stop after a few seconds.  

In a May 2004 statement, the veteran contended that he was 
treated for atrial fibrillation and endocarditis since 1977.  
He submitted additional pictures of the outpost where he was 
stationed in service for several weeks.  

A private treatment record from East Texas Medical Center 
Quitman, dated in November 2004, shows that the veteran was 
treated for nausea, cause uncertain.  

VA treatment records show that in November 2004 the veteran 
was seen in the GI clinic and found to have Barrett's 
esophagus extending from 40 cm to the gastric folds at 46 cm, 
but no visible abnormalities.  Biopsies were taken at several 
locations, which were normal.  A few days later he was 
admitted to the GI clinic for elective esophageal stricture 
dilatation.  He denied hematemesis or vomiting, but had some 
nausea, despite being on a proton pump inhibitor twice a day.  
He noted that food was stuck in his mouth.  He reported no 
abdominal pain, no recent weight gain or loss, no loss of 
appetite, no vomiting, and no dysphagia.  He underwent a 
repeat EGD for presumed peptic stricture and history of 
Barrett's esophagus.  The EGD showed a normal esophagus with 
irregular Z line at 43 cm. (two biopsies were taken), a 
moderate sized hiatal hernia extending from 43 to 47 cm., and 
normal stomach and duodenum.  An empiric dilation was 
performed.  The assessment was no evidence of any stricture 
seen in the esophagus and there was an irregular Z-line 
versus a .5 cm of Barrett's seen at the Z-line.

On VA examination in March 2005, the veteran reported a 
burning sensation when he drinks coffee, even when it is 
diluted down, and that milk often sticks in his chest.  He 
denied any difficulty swallowing solids.  He complained of 
frequent epigastric pain related to meals, four to five days 
a week, said he generally gets relief after taking some 
Maalox or drinking milk.  He also complained of reflux 
symptoms with heartburn in his chest, but denied any symptoms 
or regurgitation.  He had nausea three to four days a week 
related to his meals, but did not vomit.  He took Rabeprazole 
twice a day.  On examination the veteran was found to be in 
good health and had no anemia.  He had mild epigastric 
tenderness on deep palpations and his bowel sounds were 
normal.  The impressions included gastroesophageal reflux 
disease (GERD) with history of esophageal stricture, none 
from last EGD done in November 2004; Barrett's esophagus; and 
a moderate size hiatal hernia, with reasonably stable 
symptoms.  




A private treatment record from East Texas Medical Center 
Quitman, dated in February 2005, showed that the veteran was 
treated for temporary worsening of esophagus irritation.  

III.  Analysis

A.  Service connection for aortic valve disease, chronic 
atrial fibrillation,
and diminished cardiac reserve with aortic valve replacement
and pacemaker implant

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a); see Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran contends that his heart problems, including 
aortic valve disease and chronic atrial fibrillation, 
developed in service after he was stationed in Greenland for 
a year and spent six weeks at an outpost.  He claims that he 
has had these heart problems since service, and that they are 
also related to his service-connected esophageal stricture 
with Barrett's esophagus, which had an onset in service. 

As noted above, the veteran's SMRs are negative for 
complaints or findings of any heart problems, including 
aortic valve disease, chronic atrial fibrillation, and


diminished cardiac reserve.  The record reflects that the 
veteran first complained of and received treatment for heart 
problems, diagnosed as atrial fibrillation, in February 1988.  
He first filed a claim (for non-service-connected disability 
pension) in connection with his heart condition in August 
1991, and he indicated at that time that his heart condition 
had an onset in January 1988.  

It is clear from the record that the veteran has aortic valve 
disease and chronic atrial fibrillation; thus, he has a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  What is missing from the record is competent 
medical evidence showing that the veteran's current heart 
disability is related to a disease or injury he incurred 
during his active military service, or is related to a 
service-connected disability.  A VA medical examination and 
opinion was sought on the specific issue of the probable 
etiology of the veteran's heart disability.  In November 2002 
a VA examiner opined that the veteran's aortic valve stenosis 
and atrial fibrillation were completely unrelated to his 
esophageal stricture, that the veteran was found to have a 
calcific aortic valve in 1989, and that this is not the type 
of problem which is caused by upper GI disease, but is 
generally age-related.  There is no competent evidence to the 
contrary. 

Full consideration has been given to the veteran's own 
assertions that his atrial fibrillation had an onset in 
service and that his heart problems are related to his 
service-connected residuals of esophageal stricture with 
Barrett's esophagus.  However, the veteran is a layperson, 
and as such he has no competence to render a medical opinion 
on diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board further notes 
that while the veteran is competent to report symptoms he 
experienced in service (e.g., that his heart was fluttering), 
he is not competent to diagnose these symptoms as atrial 
fibrillation or as related to subsequent heart problems or to 
his residuals of esophageal stricture.  Espiritu, supra.  

Based upon the lack of clinical evidence that the veteran had 
any heart problems including aortic valve disease or atrial 
fibrillation, in service, the lack of continuity of 
symptomatology after service, the remote onset of atrial 
fibrillation over 30 years after service, and the lack of 
competent medical evidence of a nexus between any current 
heart disability to any in-service disease or injury or any 
service-connected disability, the Board concludes that 
veteran is not entitled to service connection for aortic 
valve disease, chronic atrial fibrillation, and diminished 
cardiac reserve with aortic valve replacement and pacemaker 
implant.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for aortic valve disease, 
chronic atrial fibrillation, and diminished cardiac reserve 
with aortic valve replacement and pacemaker implant must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Entitlement to a compensable rating for residuals of 
esophageal
stricture with Barrett's esophagus

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).




By December 2002 rating decision, the RO granted service 
connection for esophageal stricture with Barrett's esophagus 
and assigned a 0 percent diability rating, under Diagnostic 
Code (DC) 7203, effective from September 17, 2001.  

Pursuant to DC 7203, a 30 percent rating is assigned for 
moderate stricture of the esophagus.  For severe stricture of 
the esophagus, permitting liquids only, a rating of 50 
percent is warranted.  An 80 percent rating is assigned for 
stricture of the esophagus where only liquids can be 
permitted to pass, and where there is a marked impairment of 
health. 

The Board notes that the competent medical evidence of record 
shows that since September 2001 (the date that service 
connection with a non-compensable rating was effective), the 
veteran's service-connected residuals of esophageal stricture 
with Barrett's esophagus has ranged from being asymptomatic 
to mildly symptomatic.  In order for a compensable, 30 
percent, rating to be assigned there must be evidence of 
moderate stricture of the esophagus.  In that regard the 
Board notes that the clinical evidence of record, including 
VA examinations and VA and private treatment record tend to 
show no more than mild symptoms due to the service-connected 
residuals of esophageal stricture with Barrett's esophagus.  
On VA examination in November 2002, the veteran reported 
being essentially asymptomatic since his esophageal stricture 
was last dilated in 1980.  He took Rabeprazole and had no 
upper GI complaints.  An upper GI series in June 2000 was 
normal.  Prior to the VA examination he reported occasional 
GERD when he drank hot liquids, but had no weight loss, no 
dysphagia, and no other complaints. 

In October 2003 the veteran complained of daily esophageal 
pain, and that sometimes he had food stuck in his throat and 
had to eat really small food portions.  In November 2004 he 
was seen in the GI clinic and Barrett's esophagus was noted, 
but biopsies were normal.  Although the veteran underwent an 
additional elective esophageal stricture dilatation in 2004, 
this was an elective procedure and his symptoms at the time 
were no more than mild.  He reported some nausea, but no




hematemesis or vomiting, no abdominal pain, no recent weight 
gain or loss, no loss of appetite, no vomiting, and no 
dysphagia.  An EGD showed a normal esophagus with irregular Z 
line, a moderate sized hiatal hernia, and no evidence of any 
stricture.  Additionally, although on the most recent VA 
examination the veteran has complained of GERD symptoms and 
has been found to have a hiatal hernia, there is no evidence 
of esophageal stricture, he has no difficulty swallowing, he 
denied regurgitation, he is in good health, his symptoms are 
relieved with medication, and his hiatal hernia symptoms are 
reasonably stable.

Thus, the record shows that the veteran's service-connected 
esophageal disability has not been compensably disabling at 
any time since the effective date of service connection; thus 
higher compensable "staged ratings" are not warranted 
during any time since the effective date of service 
connection in 2001.  Fenderson, supra.  Therefore, as the 
objective medical evidence preponderates against a finding 
for a compensable evaluation for residuals of esophageal 
stricture with Barrett's esophagus, the veteran's claim must 
be denied.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his service-connected esophageal stricture with Barrett's 
esophagus.  The record reflects he has been hospitalized 
three times (in 1980, 2000, and 2004) in the past 24 years 
for treatment for his service-connected disability.  There 
has also been no allegation of marked interference with 
employment due to his service-connected esophageal stricture 
with Barrett's esophagus; indeed, the record shows his 
employment problems stem from other disabilities.  In sum, 
there is no indication of such an unusual disability picture 
that application of the regular schedular standards is 
impractical.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.




ORDER

Service connection for aortic valve disease, chronic atrial 
fibrillation, and diminished cardiac reserve with aortic 
valve replacement and pacemaker implant is denied.

A compensable rating for residuals of esophageal stricture 
with Barrett's esophagus is denied. 



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


